In an action for a separation, the defendant husband appeals, as limited by his notice of appeal and brief, and the plaintiff wife cross-appeals, from stated portions of a judgment of the Supreme Court, Suffolk County, entered June 8, 1978, which, inter alia, (1) awarded alimony and child support, (2) provided for an upward adjustment of alimony and child support payments based upon a percentage of any future increases in the defendant’s net income, (3) awarded counsel fees, and (4) required the defendant to reimburse the plaintiff for certain antecedent debts. Judgment modified, on the law and the facts, by (1) deleting the provisions requiring the defendant to reimburse the plaintiff for certain antecedent debts, which have not been set forth as a separate cause of action (see Schapiro v Schapiro, 27 AD2d 667); (2) deleting the provision providing for an upward adjustment of alimony and child support payments based upon a percentage of any future increases in the defendant’s net income (see Roscini v Roscini, 41 AD2d 895); and (3) increasing the award for alimony to $100 per week while plaintiff and the children remain in the marital home, and further increasing the award of alimony to $150 per week and child support to $75 per week per child, if and when plaintiff and the children vacate the home for any reason. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. In our opinion in the light of all the facts disclosed in this record the weekly award of alimony and child support was inadequate to the extent indicated herein. Martuscello, J. P., Latham, Cohalan and Hawkins, JJ., concur.